Martin, J.,

delivered the opinion of the court.
The .defendant, sued upon his promissory note, resisted the claim on the ground that it Avas given for the price of a slave? *11sold him by the plaintiff, who died shortly after the sale, consequence of a redhibitory malady, under which she labored at the time of the sale. The case was tried by a jury, who found a verdict for the plaintiff, and the defendant is appellant from a judgment rendered thereon.
This case in-Joiner which the evidence supports the judgment be-
appell£mt was not m“lct in dcimusres for ft frivolous appeal, S^tion^ha/he really imagined thejudgmentap-pealed from, erroneous-
The case presents no question of law, and turns merely on that of fact. A close examination of the evidence has ,• n t ¶ • t• i ' satisfied us, that the jury did not err.
It does not, however, appear to us, that the present is a case in which the appellant should be mulcted in damages : 1 <J it may be presumed that, being a physician, he honestly imagined that a disease which baffled his skill, was incurable, and therefore a redhibitory one. J '
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.